Citation Nr: 1514354	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  08-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a low back disability, including secondary to service-connected bilateral metatarsalgia.

2. Entitlement to service connection for a neck disability, including secondary to service-connected bilateral metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to January 1967 and from November 1993 to July 1994.  The Veteran also had additional periods of active and inactive duty for training in the Army Reserve and the Army National Guard from January 1967 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the VA Medical Center in Newington, Connecticut.  A transcript of this hearing was prepared and associated with the claims file.

This case was initially before the Board in August 2011, at which time it was remanded for additional development.  These claims were subsequently denied by the Board in a June 2013 decision.  

The Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand in June 2014, requesting that the Court vacate the Board's June 2013 decision and remand the claims for readjudication consistent with the terms of the Joint Motion.  In a June 2014 Order, the Court granted the Joint Motion, vacating the Board's June 2013 decision and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  The case has thus been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The June 2014 Joint Motion for Remand cited two bases for moving that the June 2013 Board decision be vacated and remanded.  First, it stated that "the Board did not provide an adequate statement of reasons or bases for its decision by not considering all of the favorable evidence."

Second, it stated that "the Board did not provide an adequate statement of reasons or bases for its determination that Appellant was not a reliable historian."  

With respect to the first point, the Joint Motion objected to the Board's finding "that there was no mention of back pain or altered gait in Appellant's service treatment records or Department of Veterans Affairs (VA) treatment reports prior to 2004."  The Joint Motion noted, however, that "the record contains evidence from the 1980's which notes that Appellant experienced back pain and difficulties with his gait."  Specifically, "[a]n August 1985 consultation sheet noted back pain."  It further noted that a 1986 VA medical record reflects that the Veteran "had foot pain and his gait was 'abnormal.'"  It also observed that an August 1985 medical certificate "noted 'chronic problem with his foot which is aggravating his back.'"  The Joint Motion directed the Board to "analyze the credibility and probative value of this evidence, and provide an adequate statement of reasons or bases for its findings."

With respect to the second point, the Joint Motion states that the Board did not provide an adequate statement of reasons or bases for its finding that the Veteran's "'contentions of chronic low back pain problems since 1975, and neck problems since 2001 are not credible, and [the Board] accords them no probative value.'"  

The Board will not reach the Joint Motion's second point at this time, as it must remand the Veteran's claims in order to obtain a medical opinion that addresses the evidence that is presented in the Joint Motion's first objection to the June 2013 Board decision.  The Board notes that the October 2012 medical opinion lists the Veteran's pertinent medical history, but its earliest mention of back symptomatology appears in a June 2004 VA medical record.  Given that there is no etiology opinion of record that considers significant evidence from the 1980s, the Board finds it necessary to remand this case to obtain a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate examiner for review in order to obtain an opinion that responds to the questions below.  If deemed necessary, the Veteran should be scheduled for another examination in order to obtain the requested opinions.  

Based on a complete review of the claims file including service records and previous VA and private examinations, is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current disability of the low back or the neck that first manifested during military service or was caused or aggravated by any aspect of his military service?  Is it at least as likely as not that the Veteran has a current low back or neck disability that was incurred secondary to, or aggravated by, his service-connected bilateral metatarsalgia?

In responding to the above questions, the following records and their significance with respect to the entire medical history should be specifically discussed:

(a)  An August 1985 VA medical record notes that the Veteran is reporting a "chronic problem [with] his feet which is aggravating his back."  

(b)  An August 1985 VA medical record reflects that the Veteran sought treatment for left heel and metatarsal pain and reported having had recent back pain.  This record notes that the Vetera had a history of left foot drop, and it notes an impression of "Resolving L5-S1 HNP [herniated nucleus pulposus]."  

(c)  An August 1986 VA medical record notes that the Veteran was seeking treatment for right foot pain and left foot plantar callus build-up.  It was noted that the Veteran's "gait is abnormal due to [right] foot pain in dorsal aspect."  

A complete rationale must be provided for all opinions rendered as well as concurrence or disagreement with previous medical opinions on the etiology of any back or neck disorders.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




